DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: under the heading of RELATED APPLICATION in the Specification, Applicant needs to indicate Patent Application “16/668,023 is now a U.S. Patent, No. 11,107,613.”  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
For claim 1, the current invention teaches a voltage to current converter having “a trimmed resistor coupled between the feedback node and ground, wherein the trimmed resistor comprises: 
for a trimming resolution of N bits, where X+Y=N: 
a first resistive circuit comprising: 
M resistors, where M=2X-1, with each of the M resistors having a resistance that is equal to R*(2Y)*i, with i being an index having a value ranging from 1 to 2X- 1, such that a first of the M resistors has a resistance of R*2Y, such that a second of the M resistors has a resistance of R*2Y*2, such that a third of the M resistors has a resistance of R*2Y*3, and such that a last of the M resistors has a resistance of R*2Y*(2X-1); M switches respectively associated with the M resistors; wherein each of the M resistors is directly electrically coupled between a first node and its associated one of the M switches; and wherein each of the M switches selectively couples its associated one of the M resistors to a second node…”
For claim 5, the current invention teaches a voltage to current converter having “a trimmed resistor coupled between the feedback node and ground, wherein the trimmed resistor comprises: 
a first resistive network comprising: 
M resistors having resistances which increase in multiple of a fixed number Q=2Y in resistance value by R, such that a first of the M resistors has a resistance of R*Q=R*2Y, with each subsequent one of the M resistors increasing in value by a multiple of Q, such that the Mth resistor has a resistance of R*Q*M=R*2Y*M; M switches respectively associated with the M resistors; wherein each of the M resistors is directly electrically coupled between a first node and its associated one of the M switches; and
wherein each of the M switches selectively couples its associated one of the M resistors to a second node…”
For claim 10, the current invention teaches a voltage to current converter having “a trimmed resistor coupled between the feedback node and ground, wherein the trimmed resistor comprises: 
for a trimming resolution of N bits, where X+Y=N: 
a resistive circuit comprising: 
M resistors, where M=2 X-1, with each of the M resistors having a resistance that is equal to R*(2Y)*i, with i being an index having a value ranging from 1 to 2 X- 1, such that a first of the M resistors has a resistance of R*2Y, such that a second of the M 15 resistors has a resistance of R*2Y*2, such that a third of the M resistors has a resistance of R*2Y*3, and such that a last of the M resistors has a resistance of R*2Y*(2X-1); M switches respectively associated with the M resistors; wherein each of the M resistors is directly electrically coupled between a first node and its associated one of the M switches; and 20 wherein each of the M switches selectively couples its associated one of the M resistors to a second node.”
For claim 13, the current invention teaches a voltage to current converter having “a trimmed resistor coupled between the feedback node and ground, wherein the trimmed resistor comprises:
a resistive network comprising:
M resistors having resistances which increase in multiple of a fixed number Q=2 Y in resistance value by R, such that a first of the M resistors has a resistance of R*Q=R*2Y, with each subsequent one of the M resistors increasing in value by a multiple of Q, such that the Mth resistor has a resistance of R*Q*M=R*2Y*M; M switches respectively associated with the M resistors; wherein each of the M resistors is directly electrically coupled between a first node and its associated one of the M switches; and wherein each of the M switches selectively couples its associated one of the M resistors to a second node.”

The prior art of record do not teach or suggest resistor being directly coupled between a first node and its associated switch, and each switch does not selectively couple its resistor to a second node.  Further, the prior art of record does not teach or suggest the claimed resistance values (see the resistance value equations for claims 1, 5, 10 and 13).
Michal, being the closest art, fails to teach the “coupling between a node and its switch” and “resistance value” given by the equations in claims 1, 5, 10 and 13. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the formal matter discussed under the heading of the “Specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833